internal_revenue_service department of the treasury index no washington d c person to contact t g q telephone number refer raply to cc dom fi p plr-108147-98 dat we jan -t legend tribe authority council this ruling responds to a letter dated date and subsequent correspondence submitted by your authorized representative requesting a ruling that authority will be treated as for certain federal tax purposes a state under sec_7871 of the code a political_subdivision of tribe is recognized by the united_states department of facts interior as an indian_tribe with a government-to-government relationship with the united_states tribe is listed in revproc_83_87 c b recognized by the service as exercising governmental functions for purposes of the indian tribal governmental tax status act several subdivisions of tribe have been recognized by the service as subdivisions of tribe for federal tax purposes c b ag an indian tribal entity proc rev tribe does not have a constitution but rather has an extensive code tribe is governed by council wholly owned entity of tribe that was established by tribe's code and by various resolutions of council and directed by council to construct roads bridges dams water lines sewer lines environmental remediation and clean-up on tribe's reservation and sewer lagoons and to perform authority is authorized authority is a plr-108147-98 pee lg lands outside of tribe's reservation lands authority does not perform any construction projects authority is vested with the sovereign immunity of tribe in its plan of operation by council moreover under tribe's code authority is authorized to initiate and to exercise the eminent_domain power of tribe to acquire lands and rights-of-way to carry out its purposes law and analysis the indian tribal governmental tax status act of title l l no c b no c b ii of pub pub internal_revenue_code that pertain to the tax status of indian tribal governments tribal governments were to be treated as states for some federal tax purposes for two years beginning in indian added provisions to the as amended by section of the tax_reform_act_of_1984 made permanent the rules treating indian tribal c b governments or subdivisions thereof as states or political subdivisions thereof for specified federal tax purposes revproc_86_17 c b vol see sec_7701 a of the code defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 of the code provides that for purposes of sec_7871 of the code a subdivision of an indian_tribal_government will be treated as if the secretary_of_the_treasury determines after consultation with the secretary of the interior that the subdivision has been delegated the right to exercise one or more of the substantial governmental functions of the indian_tribal_government a political_subdivision of a state if and only revproc_84_36 1984_1_cb_510 contains a list of certain subdivisions of indian tribal governments that are to be treated as political subdivisions of states for specific tax purposes under the code provides procedures for a governmental_unit of an indian_tribe or a subdivision of included on the list published in rev ruling qualifying it for treatment as subdivision of authority is not included on the list published in rev a state as provided under sec_7871 of the code an indian_tribal_government not a state or a political to request a c b proc proc proc rev plr-108147-98 qo section dollar_figure of revproc_84_37 states that a subdivision of an indian_tribal_government that has been delegated one of the generally accepted sovereign powers may qualify as a political_subdivision of a state ag provided under sec_7871 of the code powers of states are the police power the power to tax power of eminent_domain acg c b cert_denied u s the three generally recognized sovereign and the see shamberg v commissioner t c 2d cir aff'd f 2a this office has consulted with the united_states department of the interior regarding tribe and authority the interior has opined that tribe has effectively delegated to authority the right to exercise the power of eminent_domain the department of we therefore conclude that within the meaning of sec_7871 d of the code authority has been delegated the power to exercise one of the substantial governmental functions of tribe's government authority will be treated as a political_subdivision of a state consequently for purposes of sec_7871 of the code authority will be treated as a political_subdivision of a state under sec_7871 of the code for the purposes specified in that section conclusion no opinion is expressed as to the federal tax consequences in of this transaction under any other provisions of the code particular this ruling does not necessarily establish that authority qualifies for a particular federal income or excise_tax benefit political_subdivision of an indian_tribal_government seeks exemption from excise_taxes the tribal government or subdivision must be able to demonstrate that the underlying transaction involves the exercise of an essential_governmental_function within the meaning of government for example when an indian_tribal_government or a sec_7871 of the code of the indian tribal plr-108147-98 rece this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that this ruling may it not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by hice un kb mle alice m bennett chief branch enclosures copy of this letter copy of sec_6110 purposes
